NUMBER 13-16-00220-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

JEREMY JAY CUEVAS,                                                          Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                    On Appeal from the 156th District Court
                           of Bee County, Texas.


                         ORDER OF ABATEMENT
                Before Justices Garza, Perkes, and Longoria
                             Order Per Curiam

      Appellant’s brief was originally due on July 27, 2016. This Court has previously

granted appellant three extensions of time to file the brief with the brief being due on

October 17, 2016.    On October 24, 2016, the Clerk of the Court notified appellant’s

counsel that the brief had not been filed and requested a response concerning the failure
to file the brief within ten days. Counsel has nevertheless failed to file either a response

or an appellate brief in this matter.

       Accordingly, we now ABATE this appeal and REMAND the cause to the trial court

for further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) why appellant's counsel has failed to file a

brief and whether counsel has effectively abandoned the appeal; (3) whether appellant

has been denied effective assistance of counsel; (4) whether appellant's counsel should

be removed; and (5) whether appellant is indigent and entitled to court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to

court-appointed counsel, the trial court shall appoint new counsel to represent appellant

in this appeal. If new counsel is appointed, the name, address, telephone number, and

state bar number of said counsel shall be included in an order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ORDERED.


                                              2
                                      PER CURIAM


Do not publish
Tex. R. App. P. 47.2(b)

Delivered and filed
the 29th day of November, 2016.




                                  3